Citation Nr: 1437409	
Decision Date: 08/21/14    Archive Date: 08/27/14

DOCKET NO.  10-36 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Bredehorst



INTRODUCTION

The Veteran served on active duty from October 1967 to May 1969.

This appeal to the Board of Veterans' Appeals (Board) is from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In May 2013, the matter was remanded for additional development.

A review of the Virtual VA paperless claims processing system indicates no pertinent records have been added that are not in the paper file.


FINDINGS OF FACT

1.  The Veteran had noise exposure during his service.

2.  In light of the overall evidence, he has not presented credible or probative lay evidence of continuity of hearing loss since service.

3.  His bilateral hearing loss was not manifested in service and a preponderance of the evidence shows his current hearing disorder is not related to service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2013). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the United States Court of Appeals for the Federal Circuit (Federal Circuit) (as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 ("VCAA") describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  The notice must be provided to the Veteran prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA has satisfied its duty to notify by issuing a pre-adjudication notice letter in February 2009.  This letter advised the Veteran of what evidence was required to substantiate his claim, and of his and VA's respective duties for obtaining evidence.  This letter provided notice regarding the disability evaluation and effective date elements of a service connection claim.  Dingess, 19 Vet. App. at 473.

The duty to assist provision of the VCAA has also been met.  The claims file contains the Veteran's service treatment records and VA examination reports.  The Veteran did not identify any post-service treatment, so there was no other medical evidence to obtain.  He has been given ample opportunity to present evidence and argument in support of his claim.

Legal Criteria and Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In interpreting sections 1110 and 1131 of the statute and section 3.303(a) of the regulations, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that a three-element test must be satisfied in order to establish entitlement to service connection.  Specifically, the evidence must show (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement).  Walker v. Shinseki, 708 F.3d. 1331, 1333 (Fed. Cir. 2013) (citing Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) ((quoting Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004)). 

Under 38 C.F.R. § 3.303(b), there is an alternative method of establishing the second and third Shedden/Caluza element, which is through a demonstration of continuity of symptomatology. This method may be used only for the chronic disabilities noted in 38 C.F.R. § 3.309.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Sensorineural hearing loss is considered to be an organic disease of the nervous system, which is one of the disabilities listed in 38 C.F.R. § 3.309. 

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also 38 C.F.R. § 3.309(a).  Because sensorineural hearing loss is recognized as "chronic" in 38 C.F.R. § 3.309(a), the theory of continuity of symptomatology remains valid in adjudicating that aspect of the Veteran's claim.

Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

The Veteran's service treatment records include an October 1967 induction examination.  On the audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
/
0
LEFT
10
15
5
/
10

These findings have been converted from the American Standards Association (ASA) units used at that time to the current International Standard Organization (ISO) units that are currently used and that were also in effect at the time of his separation examination.

On May 1969 separation examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
/
0
LEFT
0
0
0
/
0

On his separation medical history report, the Veteran indicated he did not have any hearing loss.  There are also no interim records from induction to separation that reflect any complaints or findings of hearing loss.

The earliest documented evidence of a hearing loss disorder is the October 2011 VA examination.  At that time, pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
30
30
45
LEFT
20
25
25
30
40

Since there was no evidence of a hearing loss disability in service or to a compensable degree during the first post-service year, service connection on a presumptive basis under 38 C.F.R. §§ 3.307, 3.309 is not available.

Regarding service connection for sensorineural hearing loss on the basis of continuity of symptoms, which does not require a nexus opinion, the Veteran reported on the October 2011 that he believed the onset of his hearing loss was during service and that he first noticed it shortly after service.

The Veteran's assertions of continuity of symptomatology since service are competent, since he is able to report the symptoms he has experience.  However, in light of the other evidence of record, the Board does not find his assertions to be credible.

The medical evidence strongly shows the Veteran did not have hearing loss when he separated from service.  He also denied any hearing loss on his separation medical history report.  This refutes his belief that his hearing loss began during service; the Board finds his STRs to be highly probative.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (holding that contemporaneous evidence has greater probative value than subsequently reported history).

Even though symptoms and not treatment for hearing loss are more dispositive for a claim based on continuity of symptoms, the Veteran did not even report having any continuing symptoms until more than 40 years after service.  There are no medical records to reflect he ever reported hearing difficulties even if he did not specifically seek treatment for it.  His claim form offered no information regarding the onset of hearing loss and his notice of disagreement and substantive appeal both emphasized his in-service noise exposure; there was no mention of onset or continuing symptoms until after his claim was denied.

For these reasons, the Board finds that the Veteran's assertions of continuity of symptoms are not credible and, consequently, they lack probative value.

Thus, the only remaining avenue upon which to grant the claim is on the basis of nexus evidence.  In this instance, the only probative nexus evidence is against the claim.

Although two VA opinions were obtained, the Board will focus on the June 2013 opinion since the initial examination was considered inadequate and the more recent one was based on all of the evidence, took into consideration the Veteran's assertions, and considered the converted induction examination findings.

In June 2013, a VA audiologist opined it is less likely than not that the current hearing loss is the result of military noise exposure on the basis that hearing thresholds were documented at separation showed normal hearing and there was no worsening of hearing compared to the induction examination.  In response to the Board's remand directives, the VA audiologist acknowledged the converted examination findings.  She stated that the comparison of the two audiometric examinations (induction and separation) revealed that the hearing thresholds were mostly improved at the 1969 separation examination and that his hearing was completely and totally within normal limits.  There was no worsening of hearing at any threshold from 1967 to 1969.  She also acknowledged the in-service noise exposure, but added that just because a person is exposed to hazardous noise does not guarantee that permanent hearing loss will occur.  It remains fact that the separation examination shows hearing completely within normal limits and no worsening of hearing occurred from 1967 to 1969.  Regarding the Veteran's lay statements of continuity of symptoms and the absence of post-service occupational noise exposure, the audiologist stated that the fact remains that the separation examination showed hearing completely within normal limits and that there was no other evidence from within a reasonable period of time following separation of service so as to establish a nexus for hearing loss with military noise exposure.

She added there are multiple causes for sensorineural type hearing loss and in many cases an exact etiology cannot be determined.  Sensorineural hearing loss can be caused by aging, lesions of the auditory nerve, vascular disease, viral disease, autoimmune disease, noise exposure, medications, genetics, or a combination of these or other factors.  The reference of Noise and Military Service-Implications for Hearing Loss and Tinnitus, Institute of Medicine, National Academy of Sciences, 2006 states:

The Institute of Medicine reported that, based on current understanding of auditory physiology, hearing loss from noise injuries occurs immediately following exposure.  The Institute of Medicine stated there was no scientific basis to conclude that permanent hearing loss directly attributable to noise exposure will develop long after such noise exposure.  Therefore, there is no scientific case on which to conclude that the current hearing loss was caused by or the result of military service, to include military noise exposure.

The Veteran's representative contends this opinion is inadequate because hearing loss at the time of separation cannot be a reason or a rationale for denial, and cited to Hensley v. Brown, 5 Vet. App. 155, 164 (1993).

However, as the Court has noted:

[W]here the regulatory threshold requirements for hearing disability are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post- service test results meeting the criteria of 38 C.F.R. § 3.385 ... For example, if the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385 , and (b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385 , rating authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a brief of the VA Secretary).  Unlike in Hensley, there are no audiometric test results reflecting any upward shift in hearing thresholds in service.  Hensley, 5 Vet. App. at 159.  In fact, as noted there was an improvement rather than a worsening during service.

Since the audiologist considered all pertinent evidence and provided a medically sound basis for the opinion, the Board finds it to be highly probative.

Given the evidence of record, a preponderance of the evidence is against this claim of entitlement to service connection on a direct or presumptive basis for a bilateral hearing loss disability.  Hence, there is no reasonable doubt to resolve in the Veteran's favor and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


